Citation Nr: 1334128	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to December 1969 and died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2007, the appellant testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In September 2012, the Board remanded the appellant's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's non-Hodgkin's lymphoma (NHL) was due to his exposure to herbicides during active service.  She notes that he was a medic in service and, in that capacity, handled bodies and clothing of servicemen who were directly exposed to herbicides.  The appellant testified that the Veteran did not have in-country service in Vietnam, and that his exposure to herbicides was from handling bodies and clothing that had been in Vietnam.  He was stationed in Germany.

The death certificate indicates that the Veteran died in July 2006 from bilateral pneumonia.  Underlying causes include tumor lysis syndrome, obstructive uropathy status post bilateral urostomies, and end stage renal disease.  In September 2006, a VA oncologist opined that the Veteran died of NHL and its complications that were tumor lysis syndrome and renal failure.  NHL was diagnosed in approximately 2000.

In its September 2012 remand, the Board directed the RO to obtain a medical opinion from a VA oncologist as to "whether it is at least as likely as not that the Veteran's [NHL] was related to his military service, to include secondary exposure to herbicides from contact with the bodies and clothing of those who served in Vietnam."  A "complete rationale for all opinions expressed" was requested by the Board.  

In an April 2013 report, a VA physician noted her review of the Veteran's medical records and opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was: "Pt diagnosed with NJL in 1999, s/p tx with chemotx and XRT."  However, this statement fails to explain the basis for the physician's opinion or address whether the Veteran's NHL was due to secondary exposure to herbicides from contact with the bodies and clothing of those who served in Vietnam, and does little more than restate the Veteran's medical history.  Further clarification is warranted prior to Board consideration of  the appellant's claim.


Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the April 25, 2013 VA examiner (or another suitably qualified oncologist) for an addendum opinion.  The April 2013 VA examiner should provide a rationale for her opinion that it was as likely as not that the Veteran's non-Hodgkin's lymphoma was incurred during his active military service (or the new examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma was related to his military service, to include secondary exposure to herbicides from contact with the bodies and clothing of those who served in Vietnam).

If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes.

2. After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


